 Case 6:14-bk-12550-SY       Doc 511 Filed 06/21/19 Entered 06/21/19 11:11:09            Desc
                              Main Document     Page 1 of 3



 1   Arturo M. Cisneros #120494
     MALCOLM ♦ CISNEROS, A Law Corporation
 2
     3403 10th Street, Suite 714
 3   Riverside, California 92501
     Phone: (951) 682-9705
 4   Facsimile: (951) 982-9707
 5
     Attorney for Todd A. Frealy, Chapter 7 Trustee
 6   for the Estate of Joaquin Andres “Andy” Acosta

 7                            UNITED STATES BANKRUPTCY COURT
 8                 CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 9
10   In re                                        Bankruptcy Case No. 6:14-bk-12550-SY

11   A.J. Acosta Co., Inc.                        Chapter 7
12
                              Debtor.             NOTICE OF WITHDRAWAL OF PROOF OF
13                                                CLAIM FILED AS CLAIM NUMBER 14

14
15   TO THE HONORABLE JUDGE SCOTT H. YUN, UNITED STATES BANKRUPTCY
16   COURT JUDGE, THE DEBTOR, AND TO THE DEBTOR'S COUNSEL:
17                  PLEASE TAKE NOTICE that Todd A. Frealy, Chapter 7 Trustee for the Estate of
18   Joaquin Andres “Andy” Acosta hereby withdraws the Proof of Claim in the above-entitled and
19   numbered case filed as Claim No. 14 on December 2, 2015.

20
     Dated: June 20, 2019                Respectfully Submitted,
21
                                         MALCOLM ♦ CISNEROS, A Law Corporation
22
23                                  By: /s/ Arturo M. Cisneros
24                                       Arturo M. Cisneros
                                         Attorney for Todd A. Frealy, Chapter 7 Trustee for
25                                       the Estate of Joaquin Andres “Andy” Acosta
26
27
28


                                                  1
